    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 1 of 8 PageID #:3799




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


DRAFT TOP, LLC,

                                Plaintiff,              CASE NO. 21-cv-03792

                v.                                      Judge: Matthew Kennelly

THE PARTNERSHIPS and                                    Magistrate Judge: Sheila M. Finnegan
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                               Defendants.


                    DEFENDANTS CNZKAS, VCGDAA(“Defendants”)
         OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


        Defendants cnzkas and vcgdaa (“Defendants”), by and through their counsel, file this

Opposition to Plaintiff’s Motion for Preliminary Injunction.

                                                Introduction

        On July 15, 2021, Plaintiff filed its Complaint against multiple individuals and entities owned

and operated domain names and online storefronts which utilized numerous e-commerce accounts.

Plaintiff alleges that all defendants committed Trademark infringement, False Designation of Origin,

Violation of Illinois Uniform Deception Trade Practices Act, Copyright Infringement and Civil

Conspiracy. ECF No.1. On August 6, 2021, Court granted Plaintiff’s Motion for entry of TRO, ECF

No.13, which was extended on August 19, 2021. ECF No.17. Plaintiff filed a Motion for Preliminary

Injunction on August 31, 2021. ECF No.21.

        Plaintiff’s Motion for Preliminary Injunction should be denied because Plaintiff has not shown

that they will suffer irreparable harm if the requested injunction is denied. And there is no likelihood of

success on merits.


                                                    1
      Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 2 of 8 PageID #:3800




                                               Legal Standards

         A preliminary injunction is an extraordinary remedy that is “never awarded as of right.” Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Plaintiff is not entitled to a preliminary injunction

unless it establishes that (1) it will suffer irreparable harm without the injunction; (2) there is no adequate

remedy at law; and (3) it has a reasonable likelihood of success on the merits. Turnell v. CentiMark Corp.,

796 F.3d 656, 661-62 (7th Cir. 2015). If it cannot clearly establish each of these threshold requirements,

the injunction must be denied. Id. at 662.

         The primary ground for this motion is that Plaintiff has no likelihood of success on the merits

of its trademark infringement claims because Defendants did not use any of the purported trademarks.

Submitted in support of this Motion is the screenshots of the Defendants’ stores provided by the

Plaintiff. The secondary ground for this motion is that Plaintiff have not demonstrated irreparable

harm.

                                               Arguments

 I.           PLAINTIFF CANNOT SUCCEED ON THE MERITS OF ANY CLAIMS BASED UPON ALLEGED
       TRADEMARK INFRINGEMENT WHERE DEFENDANTS DO NOT USE THE TRADEMARKS AT ISSUE.

         Plaintiff raised five counts of claims: Trademark infringement, False Designation of Origin,

Violation of Illinois Uniform Deception Trade Practices Act, Copyright Infringement and Civil Conspiracy.

Yet in Plaintiff’s Motion for Preliminary Injunction, Plaintiff did not mentioned Copyright Infringement

when arguing Plaintiff’s likelihood of succeed on the Merits. Pl.’s Mot. Prelim. Inj. at 6-7. ECF No. 21. So

Defendants will only focus on Plaintiff’s allegation relates to 15 U.S.C. § 1114(1). Id.

         The trademarks at issue here are for the phrase “DRAFT TOP” and “DRINK TOPLESS”. ECF

No.21-3. To succeed in a trademark infringement claim, two elements must be met. First, a plaintiff must

show “that its mark is protected under the Lanham Act” and, second, that the challenged mark is likely to

cause confusion among consumers. Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d 1041, 1043 (7th Cir.

2000).


                                                    2
    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 3 of 8 PageID #:3801




            Yet the central and key to the trademark infringement is the allegation that Defendants infringed

Plaintiff’s marks. However, aside from allegations, Plaintiff has not provided any evidence sufficient to

establish that Defendants in fact marketed product bearing Plaintiff’s marks in or toward United States

consumers, or marketed product bearing Plaintiff’s marks in or toward consumers located in the State of

Illinois.

            Plaintiff's statements in its complaint, and in fact following documents such as the Motion for

Temporary Restraining Order and the Motion for Preliminary Injunction lack evidentiary support. Such

unsupported allegations should be deemed insufficient to support a grant of Preliminary Injunction against

Defendants. Titan Tire Corp. v. Case New Holland Inc., 566 F.3d 1372, 1378 (Fed. Cir. 2009) ("If the trial

court determines that the challenger's evidence is sufficient to raise "a substantial question" of invalidity,

the trial court must then afford the patentee the opportunity to show that the invalidity defense "lacks

substantial merit".)

            The screenshots, which were provided by Plaintiff, specific to Defendants cnzkas and vcgdaa can

be seen below.




                                                 (Screenshots for Cnzkas)




                                                       3
       Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 4 of 8 PageID #:3802




                                                 (Screenshots for vcgdaa)

          Plaintiff's allegations, absent evidence specific as to the actions of Defendants, are insufficient to

establish a likelihood of success on the merits of trademark infringement. As such, there is no likelihood of

success of the counts set for in Plaintiff's Complaint.

 II.              PLAINTIFF HAS NOT DEMONSTRATED IRREPARABLE HARM.

          Just as deficient as Plaintiffs’ claims with respect to likelihood of success are their claims with

respect to irreparable harm. Plaintiffs provide no substance relating to irreparable harm; they provide only

unsupported contentions.

                  1.      PLAINTIFF’S ALLEGATIONS

          The best example of the lack of substance to Plaintiff’s claims of irreparable harm is the supporting

Armand Ferranti Declaration (“Ferranti Decl.”). Ferranti Decl. ECF No.21-4.

      Paragraph 7 of the Ferranti Decl. States: “In fact, the Company has expended thousands of dollars

       annually in advertising, promoting and marketing featuring the DRAFT TOP Trademarks.”

       Notwithstanding the promotion that Plaintiff claims, Plaintiff is unable to specify any irreparable harm

       caused by Defendants.




                                                      4
    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 5 of 8 PageID #:3803




   Paragraph 20 of the Ferranti Decl. States: “Draft Top, LLC’s goodwill and reputation are irreparably

    damaged when the DRAFT TOP Trademarks are used in connection with the offering for sale or sale

    of goods not authorized, produced, or manufactured by the Company.Moreover, brand confidence is

    damaged,which can result in a loss of future sales and market share. The extent of harm to the

    Company’s reputation and goodwill and the possible diversion of customers due to loss in brand

    confidence are largely unquantifiable. ” Plaintiff’s marks were first used in 2015. ECF No.21-3. Have

    any sales and/or market share actually been lost in the approximately SIX years since the trademarks

    have been used and substantially promoted? If no sales or market share has been lost in SIX years, on

    what basis can Plaintiff legitimately suggests such losses are imminent? During the time when

    Defendants were actually selling their allegedly infringing can opener, were any customers diverted by

    actions attributable to Defendants?

   Paragraphs 21 and 22 of the Ferranti Decl. state: “Loss of quality control over goods bearing the

    counterfeit Trademarks and copyrights and, in turn, loss of control over our reputation is neither

    calculable nor precisely compensable. . . . Consumers who mistakenly believe that the Counterfeit

    Products they have purchased originated from Plaintiff will come to believe that Plaintiff offers low-

    quality products. Inferior quality products will result in increased skepticism and hesitance in

    consumers . . . , resulting in a loss or undermining of Company’s reputation and goodwill.” These

    statements raise at least the following questions that are unaddressed by Plaintiffs— are Defendants’

    products of inferior quality? Has Plaintiff tested Defendants’ products? Does Plaintiff know

    Defendants’ product’s manufacture has it’s own patent in China?

   Paragraph 23 of the Ferranti Decl. states: “Draft Top, LLC is further irreparably damaged due to a loss

    of exclusivity.” This statement raises the question that is unaddressed by Plaintiff—how can any lost

    exclusivity be attributable to Defendants when Defendants do not use the trademarks?

       In essence, Mr. Ferranti's contention is the sort of evidentiary bootstrapping which is insufficient to

create admissible evidence and disputed issues of material fact. “A man cannot make evidence for himself

                                                   5
    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 6 of 8 PageID #:3804




by writing a letter containing the statements that he wishes to prove.”A.B. Leach & Co. v. Peirson, 275 U.S.

120, 128, 48 S.Ct. 57, 72 L.Ed. 194 (1927) (Holmes, J.).

                2.      IN TERMS OF THE LAW

        Plaintiffs notably fail to acknowledge the Supreme Court’s decision in eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388 (2006). (Ex Parte Mem. at 19-20.) The eBay decision, which rejected any categorical

presumption of irreparable harm in patent cases, has not been applied consistently in the Seventh Circuit in

Lanham Act claims. See Park Ridge Sports, Inc. v. Park Ridge Travel Falcons, No. 20 C 2244, 2020 WL

6265133, at *10, n.2 (N.D. Ill. Aug. 20, 2020) (noting that district courts, including this Court, have

“expressed doubt” that the Seventh Circuit would reach a different conclusion than the Supreme Court in

Lanham Act cases and declining to assume irreparable harm); see also Kellytoy Worldwide, Inc. v. Ty, Inc.,

No. 20 C 748, 2020 WL 5026255, at *10 (N.D. Ill. Aug. 25, 2020) (recognizing that some courts in the

Seventh Circuit continued to apply the presumption of irreparable harm after eBay in certain trademark and

tradedress cases but declining to grant a preliminary injunction where movant had not demonstrated, inter

alia, harm other than lost sales, which could be compensated with monetary damages).

        McDavid Knee Guard, Inc. v. Nike USA, 683 F. Supp. 2d 740 (N.D. Ill. 2010) provides

another example of the deficiency of Plaintiff’s claim. McDavid involved a patent infringement claim

in which the patentee moved for a preliminary injunction. To establish irreparable harm, the movant

presented testimony about loss of sales and the harm to its business, including the possibility of

having to discharge employees due to lost sales. See id. at 748-49. This Court determined that the

testimony was too speculative and therefore insufficient. Id. at 749 (“[Movant] has not presented this

court with evidence of any actual loss of market share or overall sales, but instead offers conclusory

affidavits based on speculation to prove these losses. . . . [S]uch speculation is insufficient to justify

injunctive relief prior to a trial on the merits.”) (citation omitted). If the movant in McDavid could




                                                     6
    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 7 of 8 PageID #:3805




not meet demonstrate irreparable harm, then Plaintiffs’ attempt at demonstrating irreparable harm

should similarly be deemed insufficient.

                                           CONCLUSION

       For the reasons discussed above, Defendants respectfully request this court to deny the Plaintiff’s

motion for preliminary injunction.




       Date: September 16, 2021                          /s/ Ruoting Men
                                                         Ruoting Men, Esq.
                                                         GLACIER LAW PLLC
                                                         200 E. Randolph Dr., Ste. 5100
                                                         Chicago, IL 60601
                                                         Attorney for Defendants




                                                  7
    Case: 1:21-cv-03792 Document #: 28 Filed: 09/16/21 Page 8 of 8 PageID #:3806




                                     CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this September 16, 2021, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, and service was perfected on all counsel of record and interested

parties through this system, which will deliver a true and correct copy of the foregoing documents via

CM/ECF.




       Date: September 16, 2021                          /s/ Ruoting Men
                                                         Ruoting Men, Esq.
                                                         GLACIER LAW PLLC
                                                         200 E. Randolph Dr., Ste. 5100
                                                         Chicago, IL 60601
                                                         Attorney for Defendants




                                                  8
